In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS


*************************
MYRTLE BOTTORF,            *
                           *                         No. 12-351V
               Petitioner, *                         Special Master Christian J. Moran
                           *
v.                         *                         Filed: March 1, 2013
                           *
SECRETARY OF HEALTH        *                         Stipulation; influenza (flu) vaccine;
AND HUMAN SERVICES,        *                         progressive polyneuropathy; attorneys’
                           *                         fees and costs
               Respondent. *
*************************

                                 UNPUBLISHED DECISION1

Randall G. Knutson, Farrish Johnson Law Office, Mankato, MN, for Petitioner;
Lisa A. Watts, U.S. Department of Justice, Washington, D.C., for Respondent.

        On February 28, 2013, the respondent filed a joint stipulation concerning the petition for
compensation filed by Myrtle Bottorf. In her petition, Ms. Bottorf alleges that the influenza
(“flu”) vaccine, which is contained in the Vaccine Injury Table (the “Table”), 42 C.F.R.
§100.3(a), and which she received on October 7, 2009, caused her to suffer a progressive
polyneuropathy. Petitioner further alleges that she experienced residual effects of this injury for
more than six months. Petitioner represents that there has been no prior award or settlement of a
civil action for damages on her behalf as a result of her condition.

       Respondent denies that the flu vaccine caused petitioner’s progressive polyneuropathy, or
any other injury, and further denies that her current disabilities are sequelae of her alleged
vaccine-related injuries.

       Nevertheless, the parties agree to the joint stipulation, attached hereto as Appendix A.
The undersigned finds said stipulation reasonable and adopts it as the decision of the Court in
awarding damages and attorneys’ fees and costs, on the terms set forth therein.


1
 The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17, 2002),
requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b), the
parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
       Compensation awarded in that stipulation includes:

    A. A lump sum payment of $100,000.00 in the form of a check payable to Myrtle
       Bottorf, petitioner. This amount represents compensation for all damages that
       would be available under 42 U.S.C. §300aa-15(a); and

    B. A lump sum of $8,082.52 in the form of a check payable jointly to petitioner and
       petitioner’s attorney, Randall Knutson, for attorneys’ fees and costs available under
       42 U.S.C. §300aa-15(e), and, in compliance with General Order #9, no out-of-pocket
       expenses were incurred by petitioner in proceeding on the petition.

        In the absence of a motion for review filed pursuant to RCFC, Appendix B, the clerk is
directed to enter judgment in case 12-351V according to this decision and the attached
stipulation.2

       Any questions may be directed to my law clerk, Jay All, at (202) 357-6353.

       IT IS SO ORDERED.

                                                    s/Christian J. Moran
                                                    Christian J. Moran
                                                    Special Master




2
  Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each party filing
a notice renouncing the right to seek review by a United States Court of Federal Claims judge.